SUMMARY ORDER
Plaintiff-appellant Anthony Gronowicz, proceeding pro se, appeals from an October 9, 2007 judgment of the District Court granting the motion for summary judgment of defendant-appellee Bronx Community College and dismissing plaintiffs com*890plaint with prejudice. Before the District Court, plaintiff, through an attorney, alleged that defendant improperly discriminated against him in violation of the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq., and the New York State Human Rights Law, N.Y. Exec. Law § 290 et aeq., when it decided not to hire him for a full-time tenure-track position. On appeal, plaintiff contends that the District Court erred in holding that he had failed to establish a dispute of material fact as to whether defendant discriminated against him in failing to hire him. We assume the parties’ familiarity with the facts and procedural history of the case.
We agree with the District Court that plaintiff failed to introduce evidence suggesting that the non-discriminatory reasons put forth by defendant for not hiring him were pretext for unlawful discrimination. Substantially for the reasons stated by the Distinct Court in its careful and thoughtful Memorandum Order of October 9, 2007, nee Gronowicz v. Bronx Cmty. Coll., 2007 WL 2948339 (S.D.N.Y. Oct. 9, 2007), the judgment of the District Court is AFFIRMED.